QUAYLE ACTION
Response to Amendment
	The amendment(s) filed 10/18/2021 by the Applicant is response to the previous Office action mailed 7/16/2021 have been considered by the Examiner. To expedite allowance it is suggest that Claims 1-8 are cancelled in the next response. 

Response to Arguments
Applicant’s arguments, see pages 7-11, filed 10/18/2021, with respect to the 35 USC 102 and 103 rejections of the claims have been fully considered and are persuasive.  The claims rejections have been withdrawn. 

Drawings
The drawings filed on 9/25/2017 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because:
Identifying indicia should be provided, and if provided, should include the title of the invention, inventor’s name, and application number or docket number (if any) if an application number has not been assigned to the application. See MPEP 1.84(d).
The margins contain information from a previously allowed application. All references to the previously allowed application should be removed. See MPEP 1.84(g).
All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning. Currently the many of the lines, numbers and letters in the drawings are hand-written and not well reproducible. These should all be corrected to be a single font. See MPEP 1.84(I) and 1.84(p)
The shading of Figs. 1-9 is also of concern, and requires correction, so that the images are easily reproduced. The shading may be removed, or a cleaner copy of the drawings may be provided. See MPEP 1.84(m)
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 9-11, 13-15 and 18-22 are allowable over the prior art of record. The prior art of record fails to disclose, teach or fairly suggest, singly and in combination the claim limitations as follows:
Claim 1: the prior art does not disclose, the only one groove extending along a longitudinal axis of a majority of the length of an elongated core body, a hypotube positioned around the core body to cover the groove and one or more conductor wires therein, where the hypo tube has an outer diameter at or about 0.014” or about 0.035”.
Claim 21: the prior art does not disclose, the only one groove extending along a longitudinal axis of a majority of the length of an elongated core body, a hypotube positioned around the core body to cover the groove and one or more conductor wires therein, where the hypo tube has an outer diameter at or about 0.011” or about 0.0134”.
Claim 22: the prior art does not disclose, the only one groove extending along a longitudinal axis of a majority of the length of an elongated core body, a hypotube positioned around the core body to cover the groove and one or more conductor wires therein, where the conductor wire does not have a nonconductive coating positioned thereon and where the hypotube is nonconductive. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791